Citation Nr: 1749961	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  05-29 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for erectile dysfunction (ED), claimed as due to service connected PTSD.


REPRESENTATION

Appellant represented by:	Mr. John Berry, Attorney


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013and a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board remanded this case in December 2016 for further development.  In the March 2017 statement of the (SOC), the RO determined that new and material evidence had been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and denied the claim.

For the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  A April 2005 rating decision denied service connection for bilateral hearing loss.  The Veteran was informed in writing of the adverse decision and his appellate rights in May 2005.  The Veteran did not submit a timely notice of disagreement with that decision.  

2.  A June 2014 audiogram showed hearing loss for VA purposes.

3.  Bilateral sensorineural hearing loss originated during active service.


CONCLUSION OF LAW

1.  The April 2005 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2016).

2.  The evidence received subsequent to the April 2005 rating decision is new and material and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for bilateral sensorineural hearing loss are met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. § 3.102, 3.159, 3.303, 3.326(a), 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

A rating decision is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error, or where a notice of disagreement or material evidence was received within one year of notification of the decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2016). 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).  There is a low threshold to raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b) (2016).

In April 2005, the RO denied service connection for bilateral hearing loss,  as the evidence did not show that there was any relationship between the Veteran's military service and left ear hearing loss.  The RO also stated that the Veteran did not establish that he had hearing loss in his right ear for VA purposes.  The Veteran was informed in writing of the adverse decision and her appellate rights on May 1, 2005.  The Veteran did not submit a timely notice of disagreement with the rating decision.

A June 2014 audiogram  showed the Veteran's auditory threshold in 4000 Hertz frequency met the criteria of hearing loss.  As this relates to the fact of whether the Veteran has hearing loss due to military injury, this is considered new and material evidence.  As such, the Board finds that this medical record is both new and material and therefore, the claim for service connection for bilateral hearing loss is reopened.  

Service Connection
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 


The Veteran contends that service connection is warranted for bilateral hearing loss, as the claimed disability is secondary to his exposure to firing artillery during combat in Vietnam.  

The Veteran's service personnel records show that he served in artillery unit in Vietnam.  The Veteran received the National Defense Service Medal, Vietnam Campaign Medal; Vietnam Service Medal, Combat Infantryman's Badge; Army Commendation medal; and the Bronze Star Medal.  Therefore, the Board concedes that the Veteran sustained significant in-service combat related noise exposure.

To established service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for hearing loss disability may be established where the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The relevant regulations do not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected.  38 U.S.C.A. § 1154(b) (West 2014).  The Veteran must still meet the evidentiary burden with respect to service connection.  

At an August 1970 physical examination for service entrance, the Veteran exhibited audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
5
5
15
LEFT
-5
5
5
5
20

At the separation examination, the Veteran exhibited audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
		5
5
-
20
LEFT
5
5
5
-
20

The Board notes that the above audiometric findings show shifts in the Veteran's auditory accuracy between service entrance and service separation.

On the authorized audiological evaluation in April 2005, the Veteran's pure tone thresholds, in decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
30
LEFT
10
10
10
25
40

Speech recognition ability was 100 percent in the right ear and 100 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

On the authorized audiological evaluation in June 2014, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
35
50
LEFT
15
15
25
35
50

Speech recognition ability was 96 percent in the right ear and 92 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

In the April 2005 VA examination, the examiner opined that the Veteran's hearing loss was not related to service.  The rationale provided was that the Veteran had normal hearing sensitivity at separation, with no notable change over the course of the military career.  As a result, the examiner concluded that the Veteran's hearing loss could not be related to in service noise exposure.  Based on the diagrams above, the examinations show a change in the Veteran's hearing between entrance to service and separation from service.  As a result, the Board finds that examination to be of limited probative value.  

The service medical records show a clear shift in the Veteran's hearing acuity during service.  The Veteran's assertions of hearing loss during and after service are consistent with the nature and conditions of his service.  The Board has established in service injury thus obviating the necessity for any documented proof of sustaining an injury during combat service.  38 U.S.C.A. § 1154 (West 2014).  The Veteran has provided credible statements that he experienced hearing loss during service that continues to the present.  The Board concedes in-service exposure to noise, and finds that the Veteran has provided credible and competent statements of a continuity of symptomatology.  Based on the lessened probative value given to the April 2005 audiologist examination, the Board finds that the evidence for and against the claim for service connection is in relative equipoise.  

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).






ORDER

The claim to reopen service-connection for bilateral hearing loss is granted.  

Service connection for bilateral hearing loss is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The December 2016 Board remand specifically requested that the case be returned to the VA examiner who examined the Veteran in August 2015 for an addendum opinion.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  The January 2017 VA examination was completed by an examiner different than the one who conducted the August 2015 examination.  However, the resulting actions are incomplete and do not substantially comply with the October 2013 Board remand.  

The January 2017 examiner opined that the Veteran's ED was not service-related.  The rationale provided was the duration of time between the Veteran's service and diagnosis.  Furthermore, the examiner also stated that the Veteran " failed to provide any new or material evidence to establish a nexus between his current ED and PTSD."  The Board notes that the examiner placed an unnecessary burden on the Veteran that stems beyond the scope of the examination.  The examiner also highlighted that the Veteran was not diagnosed with PTSD until nearly four years after being diagnosed with ED.  The Board notes that the Veteran's PTSD is service-connected and as such, the fact that it was diagnosed several years later does not mean that it was not present prior to an official diagnosis.  Lastly, while the examiner did note obesity as a possible cause of the Veteran's ED, he was non responsive to instructions specifically requesting that the information in the articles be refuted.  The explanation provided for discrediting the articles submitted linking PTSD to ED  was "association does not constitute causation."  This does not clearly refute the assertions made in the article as it pertains to this Veteran.  As such, the Board finds this examination to be inadequate for adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The August 2015 VA examination should be returned to the examiner or if the examiner is unavailable, a suitable substitute for an addendum opinion.  The examiner should review the claims file and note that review in the report.  All indicated tests should be conducted.  The examiner should provide a rationale for all opinions.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide the following opinions:

(a)  The examiner should reconcile previous opinions to include a discussion of the medical research submitted by the Veteran in January 2014 in support of his claim.  Read each article the Veteran submitted in January 2014, in support of this claim.  If the examiner finds the information contained in the articles to be of little probative value, an explanation for this conclusion should be provided;

(b)  An opinion as to whether it is at least as likely as not (50 percent possibility or greater) that any ED is caused by, due to, or the result of service-connected PTSD; and  

 (c)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any ED has been aggravated (permanently increased in severity beyond the natural progress of the disorder) as a result of service-connected PTSD or current medication being taken for PTSD.

If the examiner determines that the Veteran's ED is not the result of active service, but can be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  

2.  Then, readjudicate the claim with consideration of all evidence since the most recent supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


